Citation Nr: 0205270	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-13 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to an increased original rating for the 
service-connected residuals of a fractured left first 
metatarsal.  

2.  Entitlement to an original rating in excess of 10 percent 
for the service-connected left knee disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran had active verified service from August 1937 to 
April 1946.  

This comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the RO that 
granted the veteran service connection for a left knee 
disability (assigned a 10 percent rating) and for a left foot 
disability (assigned a noncompensable rating), effective on 
November 25, 1998.  

Thereafter, in a July 2001, the RO assigned an increased 
rating of 10 percent for the service-connected left foot 
disability, effective on November 27, 2000.  



REMAND

The veteran contends that he is entitled to higher 
compensation for his service-connected left knee and left 
foot disabilities.  

Upon review of the Substantive Appeal, received July 1999, 
the Board notes that the veteran requested a hearing before a 
Hearing Officer at the RO.  As the veteran has not been 
afforded this opportunity to have a hearing before a Hearing 
Officer at the RO, and the claims file does not reflect that 
he has withdrawn his request, the RO should undertake to 
clarify the veteran's request for a hearing.  

Furthermore, the record reflects that the veteran received 
treatment by Drs. Schneider and Krisiloff from March 1996 to 
January 1999 for left knee and foot conditions.  In a January 
1999 letter, Dr. Schneider stated that the veteran was a 
likely candidate for a left total knee arthroplasty.  The 
Board deems it necessary to obtain any outstanding, or up-to-
date treatment records since January 1999.  

Likewise, the record indicates that veteran received 
treatment at the VA Medical Center (VAMC) from July 1999 to 
October 2000.  All outstanding, or up-to-date treatment 
records since October 2000 should be obtained.  

In addition, the Board notes that the veteran has not been 
afforded a VA examination in regard to his left knee 
disability in conjunction with this appeal.  

In this regard it is noted that 38 C.F.R. § 4.40 requires 
that rating of disabilities of the musculoskeletal system 
reflect functional loss due to pain and reduced strength or 
endurance.  A part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.45, 4.59.  

In DeLuca the Court emphasized that a VA rating examination 
must be conducted so as to portray adequately not only the 
identifiable anatomical damage, but also the functional loss 
experienced by the veteran.  

Hence, the veteran should be scheduled for a VA orthopedic 
examination in order to determine the current severity of the 
service-connected disabilities.  In addition, the veteran 
should also be scheduled for a neurological examination for 
the left foot disability.  

Finally, the Board notes there has been a significant change 
in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and regulations.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take the necessary 
steps to contact the veteran in order to 
clarify his request for a hearing.  
Unless the veteran indicates a desire to 
withdraw the outstanding hearing request 
(preferably, in a signed writing), 
appropriate steps should be taken to 
schedule him for a hearing at the 
earliest available opportunity.  

2.  The RO should take appropriate steps 
in order to obtain any outstanding, or 
up-to-date treatment records since 
January 1999, from Drs. Schneider and 
Krisiloff, regarding the service-
connected left knee and left foot 
disabilities.  

3.  The RO also should obtain any 
outstanding, or up-to-date treatment 
records since October 2000 from the VAMC 
referable to treatment for the service-
connected left knee and left foot 
disabilities.  

4.  Then, the RO should undertake to 
schedule the veteran for a VA orthopedic 
examination to determine the current 
extent of the service-connected left knee 
and left foot disabilities.  The claims 
file should be reviewed by the examiner 
in conjunction with this examination.  
Specifically, the examiner should comment 
on the presence and degree, or absence 
of, any left knee subluxation or 
instability and, if present, provide an 
opinion as to whether such manifestations 
are best characterized as mild, moderate 
or severe in degree.  The examiner should 
describe, in degrees of excursion, the 
active ranges of left knee and left foot 
motion demonstrated on examination.  The 
examiner should identify the presence and 
degree of, or absence of the following:  
muscle atrophy; changes in condition of 
the skin indicative of disuse; weakness; 
incoordination; temperature changes; bone 
deformities; or, any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the left knee and 
left foot disabilities.  Then, the 
examiner is requested to:  (1) express an 
opinion as to whether pain significantly 
limits the veteran's functional ability 
of the during flare-ups, or when the left 
knee and left foot is used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(2) determine whether as a result of the 
service-connected disabilities the 
veteran exhibits any weakened movement, 
excess fatigability or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
or range of motion resulting.  

5.  The veteran should also be scheduled 
for a VA neurological examination in 
order to determine the current extent of 
the veteran's left foot disability.  All 
indicated tests and studies should be 
conducted.  The claims file should be 
reviewed in conjunction with this 
examination.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed, to specifically include any 
further development that may be indicated 
following the scheduled hearing.  

7.  Thereafter, the RO should undertake 
to review the veteran's claims.  If any 
decision remains adverse to the veteran, 
then the RO should provide him and his 
representative with a Supplemental 
Statement of the Case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




